                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

R.P. and R.P., on behalf of themselves                                   PLAINTIFFS
and as parents and next friends of R.P.

v.                          CASE NO. 4:18-CV-00698 BSM

VILONIA SCHOOL DISTRICT                                                 DEFENDANT


                                       ORDER

      Pursuant to the joint motion to dismiss with prejudice [Doc. No. 49], this case is

dismissed with prejudice.

      IT IS SO ORDERED this 18th day of December 2019.



                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
